BASCHAB, Judge,
concurring specially.
I agree with the majority opinion that there was insufficient evidence to support the appellant’s conviction for third-degree assault. I concur specially to address the unique problems that the criminal justice *1356system is often faced with in domestic violence eases.
Over the years, Alabama law has evolved in its treatment of domestic violence issues. One change was the enactment of § 15-10-3(a)(8), Code of Alabama 1975, which allows a police officer to make an arrest for a domestic violence offense based on probable cause, regardless of whether that offense is a felony or misdemeanor. This allows police officers to make an arrest for a domestic- violence offense even where the victim is hesitant to swear out a warrant against the accused. While police officers often make warrantless arrests authorized by this section, other problems exist when domestic violence cases reach the court system.
In many cases, the alleged victim is unwilling to testify against an abusing partner. Although we realize that domestic violence victims have unique problems, this refusal to testify makes prosecution of these cases difficult and, in some cases, virtually impossible. We are faced with such a situation in this case. Without the victim’s testimony, there is nothing to show that the appellant assaulted the victim and caused the bruises she sustained.
Every day police officers respond to domestic violence calls. These situations are volatile and highly dangerous. The warrant-less arrest provision in § 15-10-3, Code of Alabama 1975, provides police officers "with a tool for diffusing these situations. However, efforts by the police are often frustrated when the victim refuses to cooperate in the prosecution of the offense.
Efforts have been made by legislators, law enforcement, prosecutors, and judges to deal with the problem of domestic violence. However, no true advances can be made until more victims of domestic violence begin to cooperate with the criminal justice system in its efforts to bring offenders to justice.